Citation Nr: 1203831	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-44 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from October 2008 until March 2010 for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 RO decision.  The Veteran underwent left total knee replacement surgery in March 2010, at which point, the disability rating was increased to 30 percent.  He presented sworn testimony in support of his appeal during a June 2011 hearing before the undersigned Veterans Law Judge, at which time he clarified that he is seeking a disability rating greater than 10 percent for the period of time prior to the knee replacement surgery.  The issue on appeal has therefore been phrased to reflect this testimony.

The Veteran is participating in the VA's Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Prior to his retirement from active duty, the Veteran underwent a left partial knee replacement surgical procedure in April 2008.

2.  At some point between August 2008 and January 2009 when the Veteran filed a notice of disagreement, the partial prosthesis loosened or slipped, causing impairment involving pain, swelling, limitation of motion, and abnormal gait, analogous to malunion between the partial knee prosthesis and other bony structures.

3.  The Veteran underwent a left total knee replacement surgery in March 2010.


CONCLUSION OF LAW

The evidence supports the assignment of a 10 percent disability rating from October 2008 until February 2009; and of a 30 percent disability rating from February 2009 until March 2010.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a disability rating greater than 10 percent from October 2008, the month following his discharge from service until his total knee replacement surgery in March 2010.  Thus, the Board is required to evaluate all the evidence of record reflecting the period of time between these two dates.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with information as to the nature of the evidence which can be submitted to substantiate a claim for service connection, and how the VA assigns disability ratings and effective dates in a July 2008 letter.  He received additional information about the information and evidence not of record necessary to substantiate the claim which was tailored to his particular claim for compensation in a second letter dated the same month.

In Dingess, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 491.  Therefore, no further notice to the veteran of the evidence necessary to support the initial rating for his left knee disability is required.  Nevertheless, we observe that the VA provided the Veteran with detailed information regarding the rating criteria used to evaluate his left knee disability in a February 2009 letter.  

VA medical records and VA examination reports have been obtained and reviewed in support of the Veteran's claims.  Private medical records, including those reflecting his March 2010 left total knee replacement surgery, are also contained in the claims file.  The Veteran and his representative have presented written statements in support of his claims.  As noted above, the Veteran presented sworn testimony during a June 2011 hearing on appeal.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.



Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

In a January 2009 statement, the Veteran contended that due to his history of multiple surgeries on the left knee, he had decreased range of motion in conjunction with laxity in the knee.  He also asserted that he experienced so much pain and fatigue in the knee that he was unable to walk for very long.  In subsequent statements, he essentially asserts that his left knee function was so limited that he required a total knee replacement, and that the impairment was correspondingly much greater than was reflected by the 10 percent rating assigned.  During the June 2011 hearing on appeal, he testified he had so much pain, he was issued a TENS unit for the left knee pain.

During service, the Veteran underwent several surgeries on his left knee.  He underwent surgery for repair of a meniscus in February 2003 and again in November 2004.  Additionally, he carried diagnoses of left knee osteoarthritis and arthropathy of the knee, patella, tibia, and fibula.  

Shortly before his retirement from active duty, in April 2008, he underwent a partial knee replacement for unicompartmental degenerative joint disease.  Six weeks after the surgery, in May 2008, the Veteran's orthopedic surgeon noted that he was "doing very well" and that the pain he had in the knee prior to surgery was mostly gone.  The report of a July 2008 follow up visit reflects that the Veteran had returned to full walking, and "really has no pain."  The surgeon indicated that this was the first time in five years that the Veteran had been painless in his left knee.  Range of motion exercises revealed full extension with 115 to 120 degrees of motion.  X-ray studies showed good position of the overall prosthetic component.  

During an August 2008 VA examination, the Veteran reported having had a good result from the 2008 surgery, with reduced pain and improved functioning.  Upon clinical examination, he was noted to have normal muscle strength in all muscle groups.  He had a well-healed, nontender, surgical scar on his left knee.  The knee joint was stable, with no tenderness, edema, or deformity.  Range of motion was from 0 to 115 degrees.  There was pain upon squatting at the limit of the knee flexion, but no reduction of range of motion, no fatigability, and no incoordination.  The examiner rendered a diagnosis of degenerative joint disease of the left knee, status post multiple surgeries with residuals as noted.

In the initial December 2008 RO decision, the RO assigned a 10 percent disability rating for the left knee impairment, based upon limitation of motion caused by degenerative joint disease and the Veteran's post-surgical status.  The veteran then submitted a January 2009 notice of disagreement in which he asserted that he had decreased range of motion in conjunction with laxity in the knee, and that he experienced so much pain and fatigue in the knee that he was unable to walk for very long.  

An April 2009 medical report reflects the Veteran's complaint of having recurrent left knee pain, to the point where he could hardly bear weight on it.  The report also shows that he was taking pain medication and medication for swelling of the knee.  

The report of an August 2009 medical visit reflects that the Veteran was in no acute distress.  He had a mild varus deformity of the left knee, with a well-healed surgical scar.  He was unable to fully extend his left knee, managing only 10 degrees on full extension.  Left knee flexion was to 95 degrees.  He was noted to have increased laxity of the knee and pain with palpation on the left side of the left knee.  He also had decreased muscle tone in the left quadriceps, as compared to the right.  Gait was abnormal, favoring his left leg, with a quick step.  August 2009 X-rays were interpreted as showing some loosening of the partial prosthetic component, with additional degenerative changes.  The Veteran's treating physician noted that he would "probably need to have this removed and undergo that of a total knee revision."  

As indicated above, the Veteran did undergo a total knee replacement in March 2010.  His disability rating was adjusted accordingly by the RO, and he has clarified that he is only challenging the disability rating in effect prior to the March 2010 surgery.

During the June 2011 Board hearing, the Veteran testified that he had never been able to completely straighten or extend his knee after the 2008 surgery, and that as a result he walked with a hobbling gait, and had to rely on the TENS unit for relief of the pain.  He also testified about the instability he experienced after the 2008 surgery.  He stated that he was having a "good day" vis-à-vis his left knee function during the August 2008 VA examination, and that he believed the ranges of left knee motion reflected on this examination were beyond his usual abilities at that time.  The veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Governing regulation provides that following surgery for removal of knee cartilage, remaining knee symptomatology will be rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that in assigning an appropriate rating, the policy against "pyramiding" of disability awards enumerated by 38 C.F.R. § 4.14 must be considered.  In other words, while several diagnostic codes may apply in the instant case, "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, the VA General Counsel has explained that a claimant who has arthritis and instability of the knee may be rated separately under DC 5003 and DC 5257 "based on additional disability."  See VAOPGCPREC 23-97.  

In a precedent opinion pertaining to the rating of knee disabilities, the VA General Counsel provided a discussion of the interplay between these different regulations and the part-specific diagnostic codes in the rating schedule.  VAOPGPREC 9-98, 63 Fed. Reg. 56704 (1998).  The General Counsel held that diagnostic codes involving disability ratings for limitation of motion of a part of the musculoskeletal system do not subsume sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The General Counsel also held that limitation of motion in the affected joint or joints is a common manifestation of arthritis, and that the Court has indicated that Diagnostic Code 5003 is to be 'read in conjunction with' section 4.59 and that Diagnostic Code 5003 is 'complemented by' section 4.40.  See Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  Thus, sections 4.40, 4.45, and 4.59 are all applicable in evaluating arthritis.  The General Counsel held that the medical nature of the particular disability to be rated under a given diagnostic code determines whether the diagnostic code is predicated on loss of range of motion.  With regard to Diagnostic Code 5259, the General Counsel explained that removal of the meniscus may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  In this particular case, however, we note that there is no indication that the Veteran had reflex sympathetic dystrophy in the left knee prior to his knee replacement; rather, it appears that the limitation of left knee motion which he experienced, was related not to the meniscal surgery residuals per se, but to arthritis in the knee, which is also service-connected.

The same General Counsel opinion held that in applying sections 4.40, 4.45, and 4.59, rating personnel must consider the claimant's functional loss and clearly explain what role the claimant's assertions of pain played in the rating decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) (section 4.45 requires analysis of effect of pain on the disability).  The functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks, 8 Vet. App. at 421. 

Dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint is rated as 20 percent disabling under Diagnostic Code 5258.  38 C.F.R. § 4.71a.

Other impairment of the knee with slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, while a 30 percent evaluation may be assigned upon a showing of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Under the provisions of Diagnostic Codes 5003 and 5010, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of knee motion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable, limitation of extension to 10 degrees is rated as 10 percent disabling, limitation of extension to 15 degrees is rated as 20 percent disabling, limitation of extension to 20 degrees is rated as 30 percent disabling, limitation of extension to 30 degrees is rated as 40 percent disabling, and limitation of extension to 45 degrees is rated as 50 percent disabling.  Plate II in 38 C.F.R. § 4.71 provides a pictorial depiction of knee flexion and extension between zero and 140 degrees. 

Impairment of the tibia and fibula resulting in nonunion with loose motion, requiring a brace, is rated as 40 percent disabling.  Malunion with marked knee or ankle disability is rated as 30 percent disabling; with moderate knee or ankle disability, 20 percent disabling; and with slight knee or ankle disability, 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In reviewing the Veteran's left knee situation, it appears that his surgery in 2008, prior to his retirement from active service, was successful for a time.  Then, at some point, the prosthesis slipped or loosened and became very painful, eventually necessitating another surgery, which in conjunction with his additional left knee pathology turned into a total knee replacement.  Neither the medical records nor the Veteran's contentions identify an exact moment in time when the slippage occurred; perhaps because the slippage was a gradual process or perhaps simply due to the nature of medical record-keeping.  Nevertheless, we know from the medical evidence that the Veteran's partial knee prosthesis was performing reasonably well at the time of the August 2008 VA examination.  Even accounting for the Veteran's own statement during the Board hearing that he had been having a "good day" during the examination, he himself told the examiner at the time that he had had a good result from the surgery.  Furthermore, the examiner noted a stable knee joint with no deformity, as would be expected following a displacement of the partial prosthesis.  It was only after the RO's December 2008 decision assigning a 10 percent disability rating that the Veteran submitted a January 2009 notice of disagreement in which he asserted that he had decreased range of motion in conjunction with laxity in the knee, and that he experienced so much pain and fatigue in the knee that he was unable to walk for very long.  

We can thus estimate that the malfunction with the prosthesis occurred at some point between August 2008 and January 2009, as the subsequent 2009 test results confirmed the displacement/slippage of the prosthesis and the need for a total knee replacement.  In assigning a disability rating, however, "between August 2008 and January 2009" is not precise enough for rating purposes; therefore we are constrained to rely upon the first evidence of greater impairment; i.e., the Veteran's January 2009 statement that he was having decreased range of motion, laxity, pain, and fatigue which affected his ability to walk.  The Board thus holds that a disability rating in excess of 10 percent is warranted for left knee impairment effective in February 2009, when the Veteran's January 2009 statement was received at the RO.  

Turning next to the question of the appropriate disability rating to be assigned in February 2009, the Board notes that the Veteran's knee symptoms and impairment, as reflected in the Veteran's own January 2009 statement and the subsequent medical records, included decreased range of motion, laxity, pain and fatigue which limited his walking, swelling, a varus deformity, decreased muscle tone in the left quadriceps, abnormal gait, and additional degenerative changes in the remaining bony knee structures.  Based upon the assessment of the orthopedic surgeon who evaluated the Veteran's left knee in August 2009, these symptoms were the direct result of the slipped or loosened partial prosthesis.  In our view, the more nearly analogous rating code for the evaluation of this situation, resulting in these symptoms is Diagnostic Code 5262 which provides for malunion of the tibia and fibula, the two bones which attach underneath the knee joint.  As set forth above, malunion with marked knee or ankle disability is rated as 30 percent disabling.  

Alternatively, the Board considered assigning separate ratings for instability and arthritis of the knee, as envisioned by the two VA General Counsel opinions set forth above.  As the Veteran had undergone several surgeries involving meniscal repair, and as he continued to have post-surgical symptoms, a 10 percent disability rating was warranted under the provisions of Diagnostic Code 5259.  However, his left knee motion, as measured in August 2009 was not so limited as to warrant a disability rating greater than 10 percent, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The biggest problem with this approach, however, is that it does not acknowledge the cause of his knee problems and his situation between October 2008 and March 2010:  the slipped or loosened partial prosthesis, which caused additional symptoms and impairment not contemplated by the diagnostic codes aimed at measuring impaired function caused by limitation of motion and instability.  Although he reported laxity, it would appear that his greater symptoms involved the pain from the slipped prosthesis, the abnormal gait and fatigue related to decreased muscle tone as well as the inability to fully extend his leg.  Additionally, the rules for combining two compensation ratings involving a single joint are complex and may not yield the same overall combined rating as the 30 percent awarded under Diagnostic Code 5262.  See 38 C.F.R. § 4.25.  Therefore, the award under Diagnostic Code 5262 is potentially more favorable to the Veteran and provides a better fit to the facts of his case.  No basis for a higher disability rating is apparent, as there is no indication the slipped prosthesis resulted in actual nonunion.  

Thus, upon review of the entire, admittedly complex, situation, the Board concludes that the Veteran's left knee disability was productive of impairment commensurate with the currently-assigned 10 percent disability rating from October 2008 until February 2009; and of impairment commensurate with a 30 percent disability rating to be assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262, from February 2009 until the date of his total knee replacement surgery in March 2010.  To this extent the appeal is granted.  The preponderance of the evidence is against the assignment of a higher disability rating for left knee impairment, during the time period at issue, however.  

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A disability rating greater than 10 percent for the Veteran's left knee disability from October 2008 until February 2009 is denied.

A 30 percent disability rating for the Veteran's left knee disability from February 2009 until March 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


